Silver Standard Resources Inc. (a development stage company) Consolidated Balance Sheets As at June 30, 2008 (expressed in thousands of Canadian dollars – unaudited) June 30 December 31 Note 2008 2007 $ $ Assets Current assets Cash and cash equivalents 185,248 80,629 Silver bullion 3 - 15,787 Marketable securities 4a 26,839 33,209 Accounts receivable 1,587 2,903 Prepaid expenses and deposits 2,077 453 215,751 132,981 Restricted cash 1,870 1,809 Other investments 5 26,700 45,102 Valued added tax recoverable 14,941 9,527 Mineral property costs and property, plant, and equipment 6 376,699 302,588 Mineral property held-for-sale 6c 6,962 6,837 642,923 498,844 Liabilities and Shareholders' Equity Current liabilities Accounts payable 9,371 9,640 Accrued liabilities 8,330 3,632 Accrued interest on convertible notes 7 2,149 - Current portion of asset retirement obligations 1,000 1,029 Foreign exchange derivatives 4b - 1,412 20,850 15,713 Asset retirement obligations 2,909 2,827 Future income tax liability 27,348 25,253 Long-term convertible notes 7 102,888 - 153,995 43,793 Non-controlling interest 608 608 154,603 44,401 Shareholders' Equity Share capital 8a 461,903 459,888 Value assigned to stock options 8b 36,102 31,810 Value assigned to convertible notes 7 36,553 - Contributed surplus 649 649 Accumulated other comprehensive income 17,716 23,363 Deficit (64,603) (61,267) 488,320 454,443 642,923 498,844 Commitments (note 13) Subsequent Event (note 14) Approved on behalf of the Board of Directors “John
